Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
		Claims 192-195,198-202,204,207-218, and 222 are pending in the application. Claims 192 and 204 have been amended and claims 1-191,196,197,203,205,206 and 219-221 have been cancelled.   Thus, claims 192-195,198-202,204,207-218, and 222 have been examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Maintained Rejections
	Applicant's arguments filed February 23, 2022 are acknowledged and have been fully considered.  
	The provisional  rejection of claims 192-195,198-202,204, and 207-218 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,743,662 B2 is maintained for the reasons set forth below.
       The provisional rejection of claims  192-195,198-202,204, and 207-218 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,41,43-45,48,52,53,83, and 84 of copending Application No. 15654883 is maintained for the reasons set forth below.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 192-195,198-202,204, and 207-218 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,743,662 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent 9,743,662 (“662 “).
The instant claims and the claims of US Patent ‘662 are both drawn to an herbicidal mixture as well as methods of preparing said herbicidal mixture wherein the herbicidal mixture comprises: an auxin herbicide comprising a first cation, a co-herbicide selected from the group consisting of glyphosate, glufosinate, and combinations thereof, and an adjuvant comprising a salt comprising a second cation.  One difference between the claims of the instant application and the claims of US Patent ‘662 is that US Patent ‘662 does not expressly teach two separate components selected from an agrochemical component that comprises a source of ammonium ions and an organic amine salt of a co-herbicide as instantly claimed.  However, US Patent ‘662 teach the use of a co-herbicide or mixtures thereof wherein both components are taught by US Patent ‘662.
 A second difference between the instant claims and the claims of US Patent ‘662 is that the claims of US Patent ‘662 disclose that the molar ratio of auxin herbicide to salt of Formula I, II, and/or III is from about 1:3 to about 3:1.   However, dependent claim 198 discloses a ratio of auxin herbicide to adjuvant from about 2:1 to about 10:1.  
Further, the specification of US Patent ‘662 teach the limitations of the instant claims and in view of Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis (see the 103 rejection below wherein the specific limitations of the claims are addressed).
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (“662 “). 


Claims 192-195,198-202,204, and 207-218 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,41,43-45,48,52,53,83, and 84 of copending Application No. 15654883.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced co-pending application 15654883 (‘883).
The instant claims and the copending claims of US Application ‘883 are both drawn to an herbicidal mixture as well as methods of preparing said herbicidal mixture wherein the herbicidal mixture comprises: an auxin herbicide comprising a first cation, a co-herbicide selected from the group consisting of glyphosate, glufosinate, and combinations thereof, and an adjuvant comprising a salt comprising a second cation.  One difference is that the independent claim of the instant application discloses the use of an agrochemical component. However, copending dependent claims 52 and 53 disclose glyphosate or glufosinate as the agrochemical component.
A second difference is that the copending claims of US Application ‘883 do not expressly teach two separate components selected from an agrochemical component that comprises a source of ammonium ions and an organic amine salt of a co-herbicide as instantly claimed.  However, US Application ‘883 teaches the use of a co-herbicide or mixtures thereof wherein both components are taught by US Application ‘883.
Further, the specification of US Application ‘883 teach the limitations of the instant claims and in view of Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis (see the 103 rejection below wherein the specific limitations of the claims are addressed).
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims 1,41,43-45,48,52,53,83, and 84 of the co-pending U. S. Patent Application No. 15654883 and claims 192-195,198-202,204, and 207-218 in the instant application are obvious variants, and they are not patentability distinct.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.





Response to Arguments


      Applicant’s arguments filed on February 23, 2022, with respect to the provisional rejection of claims 192-195,198-202,204, and 207-218  on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,743,662 B2 and the provisional rejection of claims  192-195,198-202,204, and 207-218  on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,41,43-45,48,52,53,83, and 84 of copending Application No. 15654883 have been fully considered but they are not persuasive.
      As detailed in Applicant’s arguments regarding the 103 rejection of record,  Applicant argues that the pending claims as presently amended are patentable and non- obvious over the entirety of the disclosure of Zhang et al. (US 9,743,662), including the disclosure in cited claims 1-27 thereof. Therefore, Applicants likewise argues that the pending claims are patentably distinct from the claims of Zhang et al. 
Secondly with regards to the rejection of claims 192-209 and 211-218 on 
the ground of nonstatutory obviousness-type double patenting over claims 1, 41, 43- 45, 48, 52, 53, and 84 of copending application number 15/654,883 (Wright et al.), Applicant argues that application number 15/654,883 has now issued as U.S. 10,485,232 and issued from a continuation application of Zhang et al. Accordingly, Applicant argues that the relevant disclosure of the cited application is identical to that of Zhang et al. For the reasons set forth, Applicant argues that the pending claims are patentable and non-obvious over the entirety of the disclosure of Wright et al., including the disclosure in cited claims 1, 41, 43-45, 48, 52, 53, and 84 thereof. Therefore, Applicant argues that the pending claims are patentably distinct from the claims of Wright et al. 
       However, the Examiner is not persuaded by Applicant’s arguments for the reasons set forth in the Examiner’s Response to Applicant’s arguments to the 103 rejections of record below.


    The rejection of claims 192-195,198-202,204,207-218, and 222 under 35 USC 103 as being obvious over Zhang et al. (U.S. Patent No. 9,743,662 B2) is maintained for the reasons set forth below.
     The rejection of claims 192-195,198-202,204,207-218, and 222 under 35 USC 103 as being obvious over Wright et al. (U.S. PG Publication 2018/007896 A1) is maintained for the reasons set forth below.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 192-195,198-202,204,207-218, and 222 are rejected under 35 USC 103 as being obvious over Zhang et al. (U.S. Patent No. 9,743,662 B2).


Applicant’s Invention

   Applicant claims an herbicidal composition comprising: an auxin herbicide, in the form of a salt thereof comprising a first cation; an agrochemical component comprising one or more agrochemicals that promote the volatilization of the auxin herbicide, wherein the agrochemical component comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, 

    PNG
    media_image1.png
    127
    189
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are each independently C3-C12 hydrocarbyl, R4 is Ci-C12 hydrocarbyl, and the total number of carbon atoms in R1, R2, R3, and R4 is at least 13; (b) a nitrogen heterocycle cation of Formula IIa

    PNG
    media_image2.png
    143
    209
    media_image2.png
    Greyscale



wherein A is a 5 or 6-membered heterocyclic ring; R5 is a C1-C2o alkyl; R6 is hydrogen or a Ci- C6 alkyl; (c) a phosphonium cation of Formula IIIa


    PNG
    media_image3.png
    130
    186
    media_image3.png
    Greyscale



wherein R7, R', and R9 are each independently C3-C12 hydrocarbyl, R10 is Ci-C12 hydrocarbyl, and the total number of carbon atoms in R7, R', R9, and R10 is at least 13; and mixtures thereof; and wherein when the herbicidal composition is in the form of an herbicidal concentrate comprising a co-herbicide, the total herbicide concentration is at least 240 grams per liter on an acid equivalent (a.e.) basis.




Determination of the scope and the content of the prior art
(MPEP 2141.01)

	  Zhang et al. teach herbicidal mixtures comprising an auxin herbicide and an adjuvant comprising a salt having a quaternary ammonium cation and/or a phosphonium cation are described.  The adjuvant reduces the volatility of the auxin herbicide and/or counteracts the negative impact on the volatility of the auxin herbicide caused by the addition of a co-herbicide.  Methods of preparing the herbicidal mixtures are also described (abstract).  The adjuvant salt is selected from the group consisting of: 

    PNG
    media_image4.png
    501
    297
    media_image4.png
    Greyscale

Zhang et al. teach that   typically, an amount of adjuvant is added to the herbicidal mixture to achieve a molar ratio of auxin herbicide to salt of Formula I, II, and/or III 
from about 1:3 to about 3:1, or from about 1:2 to about 3:1, or from about 1:1 
to about 3:1 (column 8, lines 17-21).   Zhang et al. teach that the herbicidal mixtures of the invention include concentrate compositions and application mixtures (e.g., tank mixes or ready-to-use formulations) comprising an auxin herbicide and an adjuvant (see column 3, lines 9-24).  Suitable auxin herbicides include, for example, 3, 6-dichloro-2-methoxybenzoic acid (dicamba); 2, 4-dichlorophenoxyacetic (2, 4-D); 4-(2, 4-dichlorophenoxy) butanoic acid (2, 4-DB); 
2-(2, 4-dichlorophenoxy) propanoic acid (dichloroprop); 2-(4-chloro-2methylphenoxy) acetic acid (MCPA); 4-(4-chloro-2-methylphenoxy) butanoic acid (MCPB); 4-amino-3, 6-dichloro-2-pyridinecarboxylic acid (aminopyralid); 
3, 6-dichloro-2-pyridinecarboxylic acid (clopyralid) (see column 3, lines 32-50).  In certain embodiments, the auxin herbicide comprises one or more salts of 2,4-D. Salts of 2,4-D include, for example, the alkali salts and organic ammonium salts, which are commonly referred to as amine salts.  Accordingly, salts of 2,4-D include the sodium, potassium, monoethanolamine, diethanolamine, triethanolamine, tri-isopropanol amine and N,N,N-trimethylethanolamine (choline), isopropylamine, dimethylamine, and trimethylamine salts (column 3, lines 53-60, first cation of the instant claims). In various embodiments, the herbicidal mixture further comprises a co-herbicide. Some preferred co-herbicides include, for example, N-(phosphonomethyl)glycine (glyphosate); DL-phosphinothricin (glufosinate); atrazine; acetochlor; fomesafen; flumioxazin; lactofen; sulfentrazone; metribuzin; clethodim; sethoxydim; metolachlor; alachlor; fenoxaprop; 
fluazifop; haloxyfop-methyl; paraquat; trialkoxydim; agriculturally acceptable 
salts or other derivatives of any of these herbicides; and mixtures thereof (column 5, lines 36-43).  In some embodiments, the co-herbicide comprises one or salts of 
glyphosate.  Glyphosate salts include mono, di- or tribasic and include 
ammonium (e.g., mono-, di- or triammonium), alkali metal (e.g., potassium or 
sodium), sulfonium (e.g., mono-, di- or trimethylsulfonium) and organic 
ammonium salts of glyphosate.  The organic ammonium salts, commonly referred to as amine salts, can comprise aliphatic or aromatic amine salts and can include primary, secondary, tertiary or quaternary amine salts.  Representative examples of such organic amine salts include isopropylamine, n-propylamine, ethylamine, dimethylamine, monoethanolamine, ethylenediamine and hexamethylenediamine salts of glyphosate (column 5, line 61 bridging to column 6, lines 1-25).  The herbicidal mixture may further comprise a surfactant to enhance the herbicidal effectiveness of the auxin herbicide and/or optional co-herbicide (column 8, lines 32-35).  The surfactant may include one or more surfactants known in the art.  Known surfactants for use in the  invention include alkoxylated tertiary etheramines, alkoxylated quaternary etheramines, alkoxylated etheramine oxides, alkoxylated tertiary amines, alkoxylated quaternary amines, alkoxylated polyamines, sulfates, sulfonates, phosphate esters, alkylpolysaccharides, alkoxylated alcohols, amidoalkylamines and combinations thereof (column 8, lines 48-55).  
    With regards claim 222, Zhang et al. teach that typically, the pH of an herbicidal mixture containing a salt of Formulas I, II, and/or III and an acidic co-herbicide is from about 4.25 to about 5.5, from about 4.5 to about 5.5, from about 4.75 to about 5.5, from about 5 to about 5.5 or from about 4 to about 5.  The pH of the herbicidal mixture may be adjusted by addition of acid or base (e.g., KOH or NaOH) depending upon the desired pH (see column 8, lines 10-16).  Thus, Applicant’s use of a first cation of the neutralizing base selected from monoethanolammonium and diethanolammonium.is merely judicious selection of an enclosed volume by one of ordinary skill in the art in the absence of evidence to the contrary. 
     Zhang et al. teach that the preparation method comprises combining an auxin herbicide, an optional co-herbicide and an adjuvant comprising a salt selected from the group consisting of (a) an ammonium salt of Formula I, (b) a salt containing a nitrogen heterocycle of Formula II, (c) a phosphonium salt of Formula III, and mixtures thereof as described herein in a liquid medium such as water. In various embodiments, one or more surfactants are included in the herbicidal mixture. The herbicidal mixtures may be prepared from various concentrates. For example, in some embodiments, the herbicidal mixture is a concentrate composition that is prepared by combining a premix concentrate composition comprising the auxin herbicide and the optional co-herbicide with an adjuvant composition comprising one or more salts of Formulas I, II, and III. An application mixture may be prepared by diluting the concentrate composition comprising the auxin herbicide, optional co-herbicide, and adjuvant with water or other solvent as desired. In other embodiments, a concentrate composition may be prepared by combining an auxin herbicide concentrate and one or more optional co-herbicide concentrates with the adjuvant composition.  Optional surfactant may be present in any premix concentrate, auxin herbicide concentrate, co-herbicide concentrate, adjuvant composition, or standalone composition. Any of the abovementioned concentrates may be diluted with water or other solvent before, during, or after the preparation process(column 10, lines 31-58).  Zhang et al. teach that typically, the pH of an herbicidal mixture containing a salt of Formulas I, II, and/or III and an acidic co-herbicide is from about 4.25 to about 5.5, from about 4.5 to about 5.5, from about 4.75 to about 5.5, from about 5 to about 5.5 or from about 4 to about 5. The pH of the herbicidal mixture may be adjusted by addition of acid or base (e.g., KOH or NaOH) depending upon the desired pH (column 8, lines 10-16).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Zhang et al. is that Zhang et al. do not expressly teach that agrochemical component comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, ammonium nitrate, urea ammonium nitrate, ammonium thiocyanate, ammonium chloride, ammonium phosphate, ammonium isethionate, ammonium lactate, ammonium hydroxide, ammonium bicarbonate, ammonium carbonate, ammonium sulfide, and mixtures thereof.  However, Zhang et al. teach that the herbicidal mixture further comprises a co-herbicide wherein some preferred co-herbicides include, for example, N-(phosphonomethyl)glycine (glyphosate); DL-phosphinothricin (glufosinate); atrazine; acetochlor; fomesafen; flumioxazin; lactofen; sulfentrazone; metribuzin; clethodim; sethoxydim; metolachlor; alachlor; fenoxaprop; fluazifop; haloxyfop-methyl; paraquat; trialkoxydim; agriculturally acceptable salts or other derivatives of any of these herbicides; and mixtures thereof (column 5, lines 36-43).  In some embodiments, the co-herbicide comprises one or salts of glyphosate.  Glyphosate salts include mono, di- or tribasic and include 
ammonium (e.g., mono-, di- or triammonium), alkali metal (e.g., potassium or 
sodium), sulfonium (e.g., mono-, di- or trimethylsulfonium) and organic 
ammonium salts of glyphosate (column 5, line 61 bridging to column 6, lines 1-25).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Zhang et al. and the instant claims are directed to herbicidal mixtures comprising an auxin herbicide and an adjuvant comprising a salt having a quaternary ammonium cation and/or a phosphonium cation. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Zhang et al. to arrive at herbicidal mixture comprising components selected from an agrochemical component that comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, ammonium nitrate, urea ammonium nitrate, ammonium thiocyanate, ammonium chloride, ammonium phosphate, ammonium isethionate, ammonium lactate, ammonium hydroxide, ammonium bicarbonate, ammonium carbonate, ammonium sulfide, and mixtures thereof.  Zhang et al. teach that the herbicidal mixture further comprises a co-herbicide wherein some preferred co-herbicides include, for example, N-(phosphonomethyl)glycine (glyphosate); DL-phosphinothricin (glufosinate); atrazine; acetochlor; fomesafen; flumioxazin; lactofen; sulfentrazone; metribuzin; clethodim; sethoxydim; metolachlor; alachlor; fenoxaprop; fluazifop; haloxyfop-methyl; paraquat; trialkoxydim; agriculturally acceptable salts or other derivatives of any of these herbicides; and mixtures thereof (column 5, lines 36-43).  In some embodiments, the co-herbicide comprises one or salts of glyphosate.  Glyphosate salts include mono, di- or tribasic and include ammonium (e.g., mono-, di- or triammonium), alkali metal (e.g., potassium or sodium), sulfonium (e.g., mono-, di- or trimethylsulfonium) and organic ammonium salts of glyphosate (column 5, line 61 bridging to column 6, lines 1-25). Zang et al. also teach that it has been observed that the volatility of some auxin herbicides increases when mixed with a co-herbicide, particularly a co-herbicide that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide. For example, co-herbicides with a pKa or first pKa that is less than about 5 have been observed to increase the volatility of some auxin formulations (e.g., dicamba) when mixed. Co-herbicides that have a first pKa less than about 5 include, for example, glyphosate and glufosinate. Nevertheless, Zhang et al. teach that herbicidal mixtures containing auxin herbicides and these co-herbicides are desired because of their effectiveness and the development of transgenic crops that are tolerant to both auxin herbicides and certain co-herbicides. Accordingly, in various preferred embodiments, the co-herbicide is selected from the group consisting of glyphosate, glufosinate, agriculturally acceptable salts, esters or other derivatives thereof and mixtures thereof (see column 5, lines 44-60 of Zhang). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Zhang et al. to arrive at herbicidal mixture comprising components selected from an agrochemical component that comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, ammonium nitrate, urea ammonium nitrate, ammonium thiocyanate, ammonium chloride, ammonium phosphate, ammonium isethionate, ammonium lactate, ammonium hydroxide, ammonium bicarbonate, ammonium carbonate, ammonium sulfide, and mixtures thereof.  The instant claims would have been obvious because when mixed with an auxin herbicide, the substitution of a co-herbicide (glyphosate) that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide for    another co-herbicide (glufosinate) that is also more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide as instantly claimed would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
      From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Claims 192-195,198-202,204,207-218, and 222 are rejected under 35 USC 103 as being obvious over Wright et al. (U.S. PG Publication 2018/007896 A1).


Applicant’s Invention

	     Applicant claims an herbicidal composition comprising: an auxin herbicide, in the form of a salt thereof comprising a first cation; an agrochemical component comprising one or more agrochemicals that promote the volatilization of the auxin herbicide, wherein the agrochemical component comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, 

    PNG
    media_image1.png
    127
    189
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are each independently C3-C12 hydrocarbyl, R4 is Ci-C12 hydrocarbyl, and the total number of carbon atoms in R1, R2, R3, and R4 is at least 13; (b) a nitrogen heterocycle cation of Formula IIa

    PNG
    media_image2.png
    143
    209
    media_image2.png
    Greyscale



wherein A is a 5 or 6-membered heterocyclic ring; R5 is a C1-C2o alkyl; R6 is hydrogen or a Ci- C6 alkyl; (c) a phosphonium cation of Formula IIIa


    PNG
    media_image3.png
    130
    186
    media_image3.png
    Greyscale



wherein R7, R', and R9 are each independently C3-C12 hydrocarbyl, R10 is Ci-C12 hydrocarbyl, and the total number of carbon atoms in R7, R', R9, and R10 is at least 13; and mixtures thereof; and wherein when the herbicidal composition is in the form of an herbicidal concentrate comprising a co-herbicide, the total herbicide concentration is at least 240 grams per liter on an acid equivalent (a.e.) basis.




Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Wright et al. teach herbicidal mixtures comprising an auxin herbicide and an adjuvant 
comprising a salt having a quaternary ammonium cation and/or a phosphonium 
cation are described.  The adjuvant reduces the volatility of the auxin herbicide and/or counteracts the negative impact on the volatility of the auxin herbicide caused by the addition of a co-herbicide.  Methods of preparing the herbicidal mixtures are also described (abstract).  The adjuvant salt is selected from the group consisting of: 

    PNG
    media_image4.png
    501
    297
    media_image4.png
    Greyscale

Wright et al. teach that   typically, an amount of adjuvant is added to the herbicidal mixture to achieve a molar ratio of auxin herbicide to salt of Formula I, II, and/or III 
from about 1:3 to about 3:1, or from about 1:2 to about 3:1, or from about 1:1 
to about 3:1 ([0037]).   Zhang et al. teach that the herbicidal mixtures of the invention include concentrate compositions and application mixtures (e.g., tank mixes or ready-to-use formulations) comprising an auxin herbicide and an adjuvant ([0014]).  Suitable auxin herbicides include, for example, 3, 6-dichloro-2-methoxybenzoic acid (dicamba); 2, 4-dichlorophenoxyacetic (2, 4-D); 4-(2, 4-dichlorophenoxy) butanoic acid (2, 4-DB); 
2-(2, 4-dichlorophenoxy) propanoic acid (dichloroprop); 2-(4-chloro-2methylphenoxy) acetic acid (MCPA); 4-(4-chloro-2-methylphenoxy) butanoic acid (MCPB); 4-amino-3, 6-dichloro-2-pyridinecarboxylic acid (aminopyralid); 
3, 6-dichloro-2-pyridinecarboxylic acid (clopyralid) ({0016])).  In certain embodiments, the auxin herbicide comprises one or more salts of 2,4-D. Salts of 2,4-D include, for example, the alkali salts and organic ammonium salts, which are commonly referred to as amine salts.  Accordingly, salts of 2, 4-D include the sodium, potassium, monoethanolamine, diethanolamine, triethanolamine, tri-isopropanol amine and N, N, N-trimethylethanolamine (choline), isopropylamine, dimethylamine, and trimethylamine salts ([0017], first cation of the instant claims). In various embodiments, the herbicidal mixture further comprises a co-herbicide. Some preferred co-herbicides include, for example, N-(phosphonomethyl)glycine (glyphosate); DL-phosphinothricin (glufosinate); atrazine; acetochlor; fomesafen; flumioxazin; lactofen; sulfentrazone; metribuzin; clethodim; sethoxydim; metolachlor; alachlor; fenoxaprop; 
fluazifop; haloxyfop-methyl; paraquat; trialkoxydim; agriculturally acceptable 
salts or other derivatives of any of these herbicides; and mixtures thereof ([0020]).  In some embodiments, the co-herbicide comprises one or salts of 
glyphosate.  Glyphosate salts include mono, di- or tribasic and include 
ammonium (e.g., mono-, di- or triammonium), alkali metal (e.g., potassium or 
sodium), sulfonium (e.g., mono-, di- or trimethylsulfonium) and organic 
ammonium salts of glyphosate (agrochemical component of the instant claims).  The organic ammonium salts, commonly referred to as amine salts, can comprise aliphatic or aromatic amine salts and can include primary, secondary, tertiary or quaternary amine salts.  Representative examples of such organic amine salts include isopropylamine, n-propylamine, ethylamine, dimethylamine, monoethanolamine, ethylenediamine and hexamethylenediamine salts of glyphosate.  Representative examples of such organic amine salts include isopropylamine, n-propylamine, ethylamine, dimethylamine, monoethanolamine, ethylenediamine and hexamethylenediamine salts of glyphosate ([0017-0018, 0024]).  The herbicidal mixture may further comprise a surfactant to enhance the herbicidal effectiveness of the auxin herbicide and/or optional co-herbicide ([0039]).  The surfactant may include one or more surfactants known in the art.  Known surfactants for use in the  invention include alkoxylated tertiary etheramines, alkoxylated quaternary etheramines, alkoxylated etheramine oxides, alkoxylated tertiary amines, alkoxylated quaternary amines, alkoxylated polyamines, sulfates, sulfonates, phosphate esters, alkylpolysaccharides, alkoxylated alcohols, amidoalkylamines and combinations thereof ([0041]).  Wright et al. teach that a method of preparing the herbicidal mixture comprises combining an auxin herbicide, an optional co-herbicide and an adjuvant comprising a salt selected from the group consisting of (a) an ammonium salt of Formula I, (b) a salt containing a nitrogen heterocycle of Formula II, (c) a phosphonium salt of Formula III, and mixtures thereof as described herein in a liquid medium such as water. In various embodiments, one or more surfactants are included in the herbicidal mixture. The herbicidal mixtures may be prepared from various concentrates. For example, in some embodiments, the herbicidal mixture is a concentrate composition that is prepared by combining a premix concentrate composition comprising the auxin herbicide and the optional co-herbicide with an adjuvant composition comprising one or more salts of Formulas I, II, and III ([0052]).
    With regards claim 222, Wright et al. teach that typically, the pH of an herbicidal mixture containing a salt of Formulas I, II, and/or III and an acidic co-herbicide is from about 4.25 to about 5.5, from about 4.5 to about 5.5, from about 4.75 to about 5.5, from about 5 to about 5.5 or from about 4 to about 5.  The pH of the herbicidal mixture may be adjusted by addition of acid or base (e.g., KOH or NaOH) depending upon the desired pH.  (see [0036]).  Thus, Applicant’s use of a first cation of the neutralizing base selected from monoethanolammonium and diethanolammonium.is merely judicious selection of an enclosed volume by one of ordinary skill in the art in the absence of evidence to the contrary. 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Wright et al. is that Wright et al. do not expressly teach that agrochemical component comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, ammonium nitrate, urea ammonium nitrate, ammonium thiocyanate, ammonium chloride, ammonium phosphate, ammonium isethionate, ammonium lactate, ammonium hydroxide, ammonium bicarbonate, ammonium carbonate, ammonium sulfide, and mixtures thereof.  However, Wright et al. teach that the herbicidal mixture further comprises a co-herbicide wherein some preferred co-herbicides include, for example, N-(phosphonomethyl)glycine (glyphosate); DL-phosphinothricin (glufosinate); atrazine; acetochlor; fomesafen; flumioxazin; lactofen; sulfentrazone; metribuzin; clethodim; sethoxydim; metolachlor; alachlor; fenoxaprop; fluazifop; haloxyfop-methyl; paraquat; trialkoxydim; agriculturally acceptable salts or other derivatives of any of these herbicides; and mixtures thereof (column 5, lines 36-43).  In some embodiments, the co-herbicide comprises one or salts of glyphosate.  Glyphosate salts include mono, di- or tribasic and include 
ammonium (e.g., mono-, di- or triammonium), alkali metal (e.g., potassium or 
sodium), sulfonium (e.g., mono-, di- or trimethylsulfonium) and organic 
ammonium salts of glyphosate (column 5, line 61 bridging to column 6, lines 1-25).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Wright et al. and the instant claims are directed to herbicidal mixtures comprising an auxin herbicide and an adjuvant comprising a salt having a quaternary ammonium cation and/or a phosphonium cation. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Wright et al. to arrive at herbicidal mixture comprising components selected from an agrochemical component that comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, ammonium nitrate, urea ammonium nitrate, ammonium thiocyanate, ammonium chloride, ammonium phosphate, ammonium isethionate, ammonium lactate, ammonium hydroxide, ammonium bicarbonate, ammonium carbonate, ammonium sulfide, and mixtures thereof.  Wright et al. teach that the herbicidal mixture further comprises a co-herbicide wherein some preferred co-herbicides include, for example, N-(phosphonomethyl)glycine (glyphosate); DL-phosphinothricin (glufosinate); atrazine; acetochlor; fomesafen; flumioxazin; lactofen; sulfentrazone; metribuzin; clethodim; sethoxydim; metolachlor; alachlor; fenoxaprop; fluazifop; haloxyfop-methyl; paraquat; trialkoxydim; agriculturally acceptable salts or other derivatives of any of these herbicides; and mixtures thereof (column 5, lines 36-43).  In some embodiments, the co-herbicide comprises one or salts of glyphosate.  Glyphosate salts include mono, di- or tribasic and include ammonium (e.g., mono-, di- or triammonium), alkali metal (e.g., potassium or sodium), sulfonium (e.g., mono-, di- or trimethylsulfonium) and organic ammonium salts of glyphosate (column 5, line 61 bridging to column 6, lines 1-25). Wright et al. also teach that it has been observed that the volatility of some auxin herbicides increases when mixed with a co-herbicide, particularly a co-herbicide that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide. For example, co-herbicides with a pKa or first pKa that is less than about 5 have been observed to increase the volatility of some auxin formulations (e.g., dicamba) when mixed. Co-herbicides that have a first pKa less than about 5 include, for example, glyphosate and glufosinate. Nevertheless, Wright et al. teach that herbicidal mixtures containing auxin herbicides and these co-herbicides are desired because of their effectiveness and the development of transgenic crops that are tolerant to both auxin herbicides and certain co-herbicides. Accordingly, in various preferred embodiments,  Wright et al. teach that the co-herbicide is selected from the group consisting of glyphosate, glufosinate, agriculturally acceptable salts, esters or other derivatives thereof and mixtures thereof (see [0023] of Wright). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Wright et al. to arrive at herbicidal mixture comprising components selected from an agrochemical component that comprises a source of ammonium ions selected from ammonium glufosinate.  The instant claims would have been obvious because in a mixture with an auxin herbicide, the substitution of a co-herbicide (glyphosate) that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide for    another co-herbicide (glufosinate) that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Examiner's Response to Applicant’s Remarks


    Applicant’s arguments filed on February 23, 2022, with respect to the rejection of claims 192-195,198-202,204,207-218, and 222 under 35 USC 103 as being obvious over Zhang et al. (U.S. Patent No. 9,743,662 B2) as well as the rejection of claims 192-195,198-202,204,207-218, and 222 under 35 USC 103 as being obvious over Wright et al. (U.S. PG Publication 2018/007896 A1) have been fully considered but they are not persuasive.   Applicant argues that as noted by Applicants in each of the previous responses, the Examiner has failed to address the unique requirements of each pending independent claim. In particular, Applicant argues that the Examiner's characterization of "Applicant's Invention" on pages 10-12 and 18-20 of the present Office action recites the requirements of independent claim 192. The only other claim explicitly referenced or discussed by the Examiner in the entirety of the Office action is dependent claim 222 (pages 15 and 23 of the Office action). Thus, the Examiner has failed to explicitly analyze or provide a prime facie case for the rejection of independent claims 202, 204, 210, and 211.  Specifically, Applicant argues that as amended, in claim 192, the agrochemical component comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, urea ammonium nitrate, ammonium thiocyanate, ammonium chloride, ammonium phosphate, ammonium isethionate, ammonium lactate, ammonium hydroxide, ammonium bicarbonate, ammonium carbonate, ammonium sulfide, and mixtures thereof.   Applicant argues that the only disclosure in Zhang et al. of an ammonium co-herbicide salt is the ammonium salt of glyphosate in the co-herbicide listing that spans columns 4-6 of the reference. Applicant argues that Zhang et al. fails to disclose any of the ammonium-containing compounds recited in claim 192 as amended. Further, Applicant argues that the broad statements in the abstract of Zhang et al. cited by the Examiner make no mention of an agrochemical component comprising a source of ammonium ions generally or those set forth in claim 192 as amended in particular and that Zhang et al. fails to recognize that mixtures containing an auxin herbicide and components comprising ammonium ions are particularly prone to volatilization of the auxin herbicide.  However, the Examiner is not persuaded   by Applicant’s arguments.  With regards to independent claims 202, 204, 210, and 211, Zhang et al. teach that the preparation method comprises combining an auxin herbicide, an optional co-herbicide and an adjuvant comprising a salt selected from the group consisting of (a) an ammonium salt of Formula I, (b) a salt containing a nitrogen heterocycle of Formula II, (c) a phosphonium salt of Formula III, and mixtures thereof as described herein in a liquid medium such as water. In various embodiments, one or more surfactants are included in the herbicidal mixture. The herbicidal mixtures may be prepared from various concentrates. For example, in some embodiments, the herbicidal mixture is a concentrate composition that is prepared by combining a premix concentrate composition comprising the auxin herbicide and the optional co-herbicide with an adjuvant composition comprising one or more salts of Formulas I, II, and III. An application mixture may be prepared by diluting the concentrate composition comprising the auxin herbicide, optional co-herbicide, and adjuvant with water or other solvent as desired. In other embodiments, a concentrate composition may be prepared by combining an auxin herbicide concentrate and one or more optional co-herbicide concentrates with the adjuvant composition.  Optional surfactant may be present in any premix concentrate, auxin herbicide concentrate, co-herbicide concentrate, adjuvant composition, or standalone composition. Any of the abovementioned concentrates may be diluted with water or other solvent before, during, or after the preparation process(column 10, lines 31-58).  Wright et al. teach that a method of preparing the herbicidal mixture comprises combining an auxin herbicide, an optional co-herbicide and an adjuvant comprising a salt selected from the group consisting of (a) an ammonium salt of Formula I, (b) a salt containing a nitrogen heterocycle of Formula II, (c) a phosphonium salt of Formula III, and mixtures thereof as described herein in a liquid medium such as water. In various embodiments, one or more surfactants are included in the herbicidal mixture. The herbicidal mixtures may be prepared from various concentrates. For example, in some embodiments, the herbicidal mixture is a concentrate composition that is prepared by combining a premix concentrate composition comprising the auxin herbicide and the optional co-herbicide with an adjuvant composition comprising one or more salts of Formulas I, II, and III ([0052]).
With regards to Applicant’s second argument, as discussed in the rejections,  the difference between the invention of the instant application and that of Zhang et al. and Wright et al. is that Zhang et al. and Wright et al. do not expressly teach that agrochemical component comprises a source of ammonium ions selected from the group consisting of ammonium glufosinate, ammonium sulfate, ammonium thiosulfate, ammonium oxalate, ammonium nitrate, urea ammonium nitrate, ammonium thiocyanate, ammonium chloride, ammonium phosphate, ammonium isethionate, ammonium lactate, ammonium hydroxide, ammonium bicarbonate, ammonium carbonate, ammonium sulfide, and mixtures thereof.  However, Zhang et al. and Wright et al. teach that the herbicidal mixture further comprises a co-herbicide. Some preferred co-herbicides include, for example, N-(phosphonomethyl)glycine (glyphosate); DL-phosphinothricin (glufosinate); atrazine; acetochlor; fomesafen; flumioxazin; lactofen; sulfentrazone; metribuzin; clethodim; sethoxydim; metolachlor; alachlor; fenoxaprop; fluazifop; haloxyfop-methyl; paraquat; trialkoxydim; agriculturally acceptable salts or other derivatives of any of these herbicides; and mixtures thereof (column 5, lines 36-43).  In some embodiments, the co-herbicide comprises one or salts of glyphosate.  Glyphosate salts include mono, di- or tribasic and include ammonium (e.g., mono-, di- or triammonium), alkali metal (e.g., potassium or sodium), sulfonium (e.g., mono-, di- or trimethylsulfonium) and organic ammonium salts of glyphosate (column 5, line 61 bridging to column 6, lines 1-25). Zang et al. and Wright et al. also teach that it has been observed that the volatility of some auxin herbicides increases when mixed with a co-herbicide, particularly a co-herbicide that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide. For example, co-herbicides with a pKa or first pKa that is less than about 5 have been observed to increase the volatility of some auxin formulations (e.g., dicamba) when mixed. Co-herbicides that have a first pKa less than about 5 include, for example, glyphosate and glufosinate. Nevertheless, Zang et al. and Wright et al. teach that herbicidal mixtures containing auxin herbicides and these co-herbicides are desired because of their effectiveness and the development of transgenic crops that are tolerant to both auxin herbicides and certain co-herbicides. Accordingly, in various preferred embodiments, the co-herbicide is selected from the group consisting of glyphosate, glufosinate, agriculturally acceptable salts, esters or other derivatives thereof and mixtures thereof (see column 5, lines 44-60 of Zhang and [0023] of Wright). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Zhang et al. to arrive at herbicidal mixture comprising components selected from an agrochemical component that comprises a source of ammonium ions selected from  ammonium glufosinate.  The instant claims would have been obvious because when mixed with an auxin herbicide, the substitution of a co-herbicide (glyphosate) that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide for    another co-herbicide (glufosinate) that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide as instantly claimed would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Lastly, Applicant argues that paragraphs [0039]-[0040] of the application as filed discuss that mixtures of an auxin herbicide such as dicamba with components comprising ammonium ions promote the volatilization of the auxin herbicide, and thereby exacerbate problems associated with auxin herbicide volatility. These problems associated with mixtures comprising a source of ammonium ions is particularly troublesome to the skilled artisan because ammonium-containing components are commonly used in agriculture. Although Applicants have discovered that mixtures of an auxin herbicide such as dicamba with components comprising ammonium ions are particularly prone to promote the volatilization of the auxin herbicide, through Applicants claimed invention it is possible to effectively control or reduce the volatility of auxin herbicides even in the presence of an agrochemical component comprising a source of ammonium ions (i.e., NH4* ions). This was an entirely unexpected result. The claimed herbicidal composition represents a significant advantage over the previously known compositions and allows the skilled person to utilize desired agrochemical components comprising ammonium ions while simultaneously controlling or reducing the volatility issues that are typically encountered in such a combination.   Applicant argues that Zhang et al. fails to recognize the particular problem addressed by Applicants and fails to teach or suggest Applicants' inventive composition. However, the Examiner is not persuaded   by Applicant’s arguments because as previously stated, Zhang et al. and Wright et al. teach that the herbicidal mixture further comprises a co-herbicide. Some preferred co-herbicides include, for example, N-(phosphonomethyl)glycine (glyphosate); DL-phosphinothricin (glufosinate); atrazine; acetochlor; fomesafen; flumioxazin; lactofen; sulfentrazone; metribuzin; clethodim; sethoxydim; metolachlor; alachlor; fenoxaprop; fluazifop; haloxyfop-methyl; paraquat; trialkoxydim; agriculturally acceptable salts or other derivatives of any of these herbicides; and mixtures thereof (column 5, lines 36-43).  In some embodiments, the co-herbicide comprises one or salts of glyphosate.  Glyphosate salts include mono, di- or tribasic and include ammonium (e.g., mono-, di- or triammonium), alkali metal (e.g., potassium or sodium), sulfonium (e.g., mono-, di- or trimethylsulfonium) and organic ammonium salts of glyphosate (column 5, line 61 bridging to column 6, lines 1-25). Zang et al. and Wright et al. also teach that it has been observed that the volatility of some auxin herbicides increases when mixed with a co-herbicide, particularly a co-herbicide that is more acidic in solution (i.e., has the potential to donate a free proton) than the auxin herbicide. For example, co-herbicides with a pKa or first pKa that is less than about 5 have been observed to increase the volatility of some auxin formulations (e.g., dicamba) when mixed. Co-herbicides that have a first pKa less than about 5 include, for example, glyphosate and glufosinate. Nevertheless, herbicidal mixtures containing auxin herbicides and these co-herbicides are desired because of their effectiveness and the development of transgenic crops that are tolerant to both auxin herbicides and certain co-herbicides. Accordingly, in various preferred embodiments, the co-herbicide is selected from the group consisting of glyphosate, glufosinate, agriculturally acceptable salts, esters or other derivatives thereof and mixtures thereof (see column 5, lines 44-60 of Zhang and [0023] of Wright).   

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


                                                  Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617